       Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 1 of 11

                                                 21 MAG 8604

Approved:
            KEVIN MEAD
            Assistant United States Attorney

Before:     THE HONORABLE DEBRA FREEMAN
            United States Magistrate Judge
            Southern District of New York

- - - - - - - - - - - - - - - - -      X
                                       :
UNITED STATES OF AMERICA               :     SEALED COMPLAINT
                                       :
     - v. -                            :     Violations of
                                       :     18 U.S.C. §§ 1621
                                       :     and 2
ROVIER CARRINGTON,                     :
                                       :
                                       :
                                       :     COUNTY OF OFFENSE:
                                       :     NEW YORK
                      Defendant.       :
                                       :
- - - - - - - - - - - - - - - - -      X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          YVES HUNZIKER, being duly sworn, deposes and says that
he is a Special Agent with the United States Attorney’s Office for
the Southern District of New York (“USAO-SDNY”) and charges as
follows:

                               COUNT ONE
                               (Perjury)

          1.   From at least in or about June 2018 up to and
including at least in or about July 2018, ROVIER CARRINGTON, the
defendant, in a declaration, certificate, verification, or
statement under penalty of perjury as permitted under section
1746 of Title 28, United States Code, willfully subscribed as
true a material matter which he did not believe to be true.

     (Title 18, United States Code, Sections 1621(2) and 2.)

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:
       Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 2 of 11



          2.   I am a Special Agent with the USAO-SDNY. I have
been personally involved in the investigation of this matter,
and I base this affidavit on that experience, on my
conversations with other law enforcement officials, and on my
examination of various reports and records. Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

                                Overview

          3.   ROVIER CARRINGTON, the defendant, filed a civil
lawsuit in Carrington v. Graden et al., 18-CV-4609 (KPF) (SDNY)
(the “Civil Case”). CARRINGTON’s lawsuit asserted, among other
things, that two Hollywood executives (“Executive-1” and
“Executive-2”) sexually assaulted CARRINGTON.      As part of an
amended complaint in that case, CARRINGTON included as exhibits
ten fraudulently altered email chains.        In some instances,
CARRINGTON invented the email exchanges entirely.        In other
instances, CARRINGTON altered existing email exchanges. CARRINGTON
then swore under penalty of perjury that he had not fraudulently
altered or fabricated those email chains.

          The Amended Complaint and the False Statement

          4.   I know the following from my review of the docket
in the Civil Case:

               a.   On or about June 18, 2018, counsel for
ROVIER CARRINGTON, the defendant, filed an amended complaint
(the “Amended Complaint”) that alleged 12 causes of action
against seven defendants (the “Civil Defendants”).

               b.   The Amended Complaint asserted, inter alia,
that both Executive-1 and Executive-2 had sexually assaulted
CARRINGTON. Executive-2 was named as a defendant, and
Executive-1’s estate was named as a defendant.

               c.   Among the 12 causes of action in the Amended
Complaint was a claim for rape against Executive-1 and
Executive-2. The Amended Complaint also asserted various causes
of action sounding in fraud or breach of contract arising from
the Civil Defendant’s alleged failure to produce CARRINGTON’s
reality television program.

                                    2
          Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 3 of 11



                   d.     The Amended Complaint sought damages of $50
million.

               e.   The Amended Complaint attached 10 email
chains as exhibits (collectively, the “Email Exhibits”):

                  i.     As Exhibit 2,1 an email chain from
October 2010 between an email account belonging to CARRINGTON
(“Carrington Account-1”) and an email account belonging to
another individual (“Counterparty Account-1”) (the “Exhibit-2
Chain”).

                 ii.     As Exhibit 3, an email chain from
January 2011 between Carrington Account-1 and Counterparty
Account-1 (the “Exhibit-3 Chain”). The Exhibit-3 Chain included
the following exchange:

    CARRINGTON:         My mind is scrambled after last night. I can't
                        remove "Our Jewish bodies" and "Call me
                        [Executive-1]" from repeating in my head. I
                        can't properly sit down after being viciously
                        assaulted yet again by that twosided shit
                        [Executive-1]. This was too far. Too damn far.
                        I have cuts on my face and thighs from him
                        forcing himself into me. That bastard can't
                        take NO for an answer and he remains using his
                        title to force himself onto me.

    Counterparty        You like working don't you ? [Executive-1]
    Account-1:          picked you. Keep it that way. Don’t upset him.

    CARRINGTON:         Excuse me ? First [third-party] now you ? I've
                        been through a lot. I fired my cast to please
                        your needs, I rewrote my series to please
                        [Executive-1] and for what ? No one is
                        respecting me. I bring investers into the
                        studio for every project, but my own. [Third
                        party] laughed in my face when I mentioned
                        [Executive-1] raped me. This is the second
                        time and now you're saying because I like
                        working with [Exeutive-1’s company] this goes
                        with the job ? I have no other cards. I
                        excused all my other offers for you guys.



1   Exhibit 1 to the Amended Complaint was not an email chain.

                                       3
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 4 of 11



Counterparty      Don't mention this any further!
Account-1:

                iii.     As Exhibit 4, an email chain from
February 2011 between Carrington Account-1 and Counterparty
Account-1 (the “Exhibit-4 Chain”).

                 iv.     As Exhibit 5, an email chain from April
2011 between Carrington Account-1 and Counterparty Account-1
(the “Exhibit-5 Chain”). The Exhibit-5 Chain included the
following exchange:

CARRINGTON:       I need your help. I’m not built for this.
                  [third party] has threaten me and [Executive-
                  1] thinks I’m supposed to constantly sleep
                  with him for my projects. I was promised my
                  series and reality show would make the studio
                  a lot of money. [Third party] is a piece of
                  shit and a pimp. I’m not a whore. After this
                  Harvey [Weinstein] bullshit. I’m done.

Counterparty      Trend my man. You have to obey [third party]
Account-1:        if you plan on continuing. [Executive-1] has
                  ruined your chances after that Harvey
                  [Weinstein] shit. I understand screwing these
                  Hollywood fucks is tough but it’s that
                  Hollywood shit man.

                  v.     As Exhibit 6, an email chain from June
2011 between Carrington Account-1 and Counterparty Account-1
(the “Exhibit-6 Chain”). The Exhibit-6 Chain included the
following exchange:

CARRINGTON:       I'm consirdered [sic] the enemy now, given all
                  the phone calls I've received from several HR
                  people at [Executive-1’s company]. What will
                  not occur is me signing a form that basically
                  states nothing morally disturbing was endured.
                  Also, If [third party] thinks he can mute me
                  like the others with an envelope filled with
                  cash driving by his personal driver, he's
                  sadly mistaken. I get assaulted two-days
                  ago at the "Super 8" premiere by [Executive-1]
                  who's been stalking me prior to this. Did
                  [Executive-1] tell you he shows up at my place
                  begging for me to be his private Boyfriend ?
                  and say’s, "If I cared about my career I'd

                                   4
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 5 of 11



                  obey" ? He threaten my career becuase [sic] I
                  want to work and not fly private with him or
                  attend art museums when his trophy isn't
                  there. This dude is newly married and doesn't
                  comprehend he forces himself onto me.
                  [Executive-1] clearly knows he's crossed the
                  line after spitting in my face and grabbing my
                  genitals while relaying "I'll never work
                  again". The others in the room saw everything.
                  Fix this [Counterparty-1]! I'm not signing
                  anything or taking this shit after being
                  sexually abused by [Executive-1] or that other
                  asshole.

Counterparty      Trend! Blacklisting is real. I told you not to
Account-1:        upset these Hollywood fucks

                 vi.     As Exhibit 7, an email chain from July
2014 between Carrington Account-1 and an email account belonging
to another individual (“Counterparty Account-2”) (the “Exhibit-7
Chain”).

                vii.     As Exhibit 8, an email chain from May
2015 between an email account belonging to CARRINGTON
(“Carrington Account-2”) and an email account belonging to
Executive-2 (“Executive-2 Account”) (the “Exhibit-8 Chain”).
The Exhibit-8 Chain included the following exchange:

CARRINGTON:       Thank you for reviewing my reality concept. I
                  have so many ideas like a bisexual love
                  interest and I could seek a third whose fully
                  gay, but pick only one during the finale.
                  Major right ? Hopefully that doesn’t take away
                  from the public’s interest in my dramatic
                  series, which I’ll send you. I’ll discuss with
                  [third party] and [third party] for the press.
                  Omg, we could totally pitch to [Executive-2’s
                  company] due to you convincing [third party]
                  to release me I just request you protect me
                  from him and [Executive-1] who ruined my
                  [third party company] deal. I must mention, I
                  pondered if you had me eradicate my business
                  relationship with [third party] just so you
                  could own me and not really produce my
                  shows... You totally request sex before
                  business so just thoughts.


                                   5
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 6 of 11



Executive-2:      Babe, all I can think about is pounding you
                  like I did when you were a boy. Daddy owns
                  you. My boy... :)

               viii.     As Exhibit 9, an email chain from
August 2015 between Carrington Account-2 and Executive-2 Account
(the “Exhibit-9 Chain”).

                 ix.     As Exhibit 10, an email chain from
August 2017 between an email account belonging to CARRINGTON
(“Carrington Account-3”) and an email account belonging to
Executive-2 Account (the “Exhibit-10 Chain”).

                  x.     As Exhibit 11, an email chain from
October 2017 between Carrington Account-3 and an email account
belonging to another individual (“Counterparty Account-3”) (the
“Exhibit-11 Chain”).

          f.   On or about July 12, 2018, CARRINGTON and the
Civil Defendants filed a joint status letter in the Civil Case.
Attached to the joint status letter was a signed and notarized
affidavit by CARRINGTON dated June 21, 2018 stating the
following and attaching the Email Exhibits (the “Carrington
Affidavit”):

          I, ROVIER CARRINGTON, being duly sworn, deposes and
          says the following under penalties of perjury and
          criminal sanction.

          1.   I have personal knowledge of the matters set
          forth below, and the exhibits annexed hereto are true
          copies of the original documents.

          2.   Annexed hereto, and to Plaintiff’s Amended
          Complaint as Exhibit(s) Two through Eleven, are a
          series of emails I received, or exchanged, from third
          parties to my lawsuit, or from Defendant [name
          omitted], over the course of the past eight years.

          3.   Each and every email annexed to my Amended
          Complaint, and hereto, are forwarded copies of the
          original email I received, or exchanged, in the exact
          same condition, upon which the email was received, or
          exchanged.




                                   6
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 7 of 11



          4.   I have not doctored, fabricated, or altered, any
          of the emails annexed to my Amended Complaint, and
          hereto.

          5.   I have not doctored, fabricated, or altered, any
          of the content contained in any of the emails annexed
          to my Amended Complaint, and hereto.

          g.   On or about May 20, 2019, CARRINGTON submitted a
pro se letter in the Civil Case in which he stated that “[t]he
emails are authentic” and again attached a copy of the
Carrington Affidavit.

  Investigation by the District Court and the Civil Defendants

          5.   I know the following regarding litigation
regarding the authenticity of the Email Exhibits from my review
of the docket in the Civil Case:

               a.   On or about July 12, 2018, the owner of
Counterparty Account-3 submitted an affidavit in the Civil Case
attesting that the versions of the emails in the Exhibit-11
Chain had been significantly altered, and attaching a correct
version of the email chain.

               b.   On or about July 12, 2018, a forensic
examiner submitted an affidavit stating that:

                  i.     He had examined the Exhibit-9 Chain,
the Exhibit-10 Chain, and the Exhibit-11 Chain.

                 ii.     He had examined the contents of
Executive-2 Account and Counterparty Account-3 with the
permission of their owners.

                iii.     He   had identified original versions of
those three email chains in   Executive-2 Account and Counterparty
Account-3, and the versions   attached to the Amended Complaint
had been altered from those   originals.

          c.   On or about August 7, 2018, the Court in the
Civil Case issued an order directing the parties in the Civil
Case to preserve all relevant evidence and to produce discovery
regarding whether the Email Exhibits were authentic.




                                   7
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 8 of 11



          d.   The Court in the Civil Case held a motion for
terminating sanctions on or about October 11, 2019, where the
following occurred:

                  i.     The Court noted that records from the
service provider of Carrington Account-1 reflect that ROVIER
CARRINGTON, the defendant, deleted the contents of Carrington
Account-1 on or about June 19, 2018, the day after CARRINGTON
filed the Amended Complaint.2

                 ii.     The Court noted that records from the
service provider of Carrington Account-3 reflect that CARRINGTON
deleted the contents of Carrington Account-3 on or about
September 8, 2018, one month after the Court had issued a
preservation order.3

                iii.     The Court ultimately dismissed the
Amended Complaint with prejudice and imposed costs, concluding:

          whether I had this as a preponderance or a clear and
          convincing, I have to find, I do find, that these
          emails were fabricated, and that was bad enough, but
          the deactivation of the accounts, the efforts
          undertaken to really foreclose what is necessary
          discovery in this case, and the stream of lies to me,
          necessitate the sanctions that I am imposing.

                Analysis by the E-Discovery Vendor

          6.   Based on my review of the docket in the Civil
Case and documents received from an e-discovery vendor (the “E-
Discovery Vendor”), I have learned the following:

               a.   On or about February 13, 2019, the Court in
the Civil Case issued an order, including the following:

                  i.     The order directed ROVIER CARRINGTON,
the defendant, to consent to allowing the service providers of
Carrington Account-1, Carrington Account-2, and Carrington


2 I have confirmed this fact from my review of the contents of a
search warrant return from the service provider of Carrington
Account-1.
3 I have confirmed this fact from my review of the contents of a
search warrant return from the service provider of Carrington
Account-3.

                                   8
       Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 9 of 11



Account-3 to produce the contents of those accounts to the E-
Discovery Vendor, a neutral e-discovery vendor.

                 ii.     The order also directed CARRINGTON to
produce his cellphone (the “Carrington Cellphone”) to the E-
Discovery Vendor so that it could be imaged.

                iii.     The order directed the E-Discovery
Vendor to search the Carrington Cellphone and the contents of
Carrington Account-1, Carrington Account-2, and Carrington
Account-3 for evidence of the Email Exhibits.

               b.   I have reviewed reports produced by the E-
Discovery Vendor analyzing the contents of the Carrington
Cellphone, Carrington Account-1, Carrington Account-2, and
Carrington Account-3. Those reports concluded that originals of
the full threads of any of the Email Exhibits could not be
located.

                         Email Search Warrant

          7.   I know the following from my review of search
warrant returns for Executive-2 Account, Counterparty Account-3,
and Carrington Account-2:4

               a.   The versions of the Email Exhibits that ROVIER
CARRINGTON, the defendant, attached to the Amended Complaint do
not exist in any of the searched email accounts.

               b.   The Exhibit-8 Chain, quoted above, did not
exist in any form in the email accounts of either Executive-2
Account or Carrington Account-2.    Based on the facts described
above and my training and experience, I believe that CARRINGTON
fabricated the Exhibit-8 Chain entirely.

               c.   I located a version of the Exhibit-9 Chain in
my review of the search warrant returns, but the version of the
email chain that I reviewed differs from the version attached to

4No search warrant was obtained for Counterparty Account-2 because
it is my understanding that email service for that account was not
provided by a commercial email provider.     A search warrant was
obtained for Carrington Account-1 and Carrington Account-3, but,
as described above, those accounts were deleted. Further, a search
warrant was obtained for Counterparty Account-1, but the service
provider of Counterparty Account-1 stated that no emails remained
for that account from the relevant time period.

                                    9
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 10 of 11



the Amended Complaint.   Below is a comparison of the Exhibit-9
Chain submitted in the Amended Complaint with the version located
in the search warrant returns—additions to the version located in
the search warrant return are underlined, and subtractions from
the version located in the search warrant return are struck
through:


CARRINGTON:        Hello [Executive-2],
                   Here’s the dramatic series I was discussing
                   with you. I appreciate you finally moving
                   forward with both shows. Especially with our
                   contract in place.

Executive-2:       how many names do you have?.. :)

                   I’ll present the material to my business
                   associates and we’ll figure out how to combine
                   the reality show with the series. You keep me
                   happy and we’ll do well together. :)

Based on the facts described above and my training and experience,
I believe that CARRINGTON modified the version of the Exhibit-9
Chain he submitted to the Court in the way shown above in order to
support his sexual assault and breach of contract claims.

               d.   I located a version of the Exhibit-11 Chain in
my review of the search warrant returns, but the version of the
email chain that I reviewed differs from the version attached to
the Amended Complaint. Below is a comparison of the Exhibit-11
Chain submitted in the Amended Complaint with the version located
in the search warrant returns—additions to the version located in
the search warrant return are underlined:

Counterparty       Hey Rovier,
Account-3:         I had a chance to take a look. I enjoyed the
                   vision and the visuals but after speaking with
                   [Executive-2], I’m focusing on my own projects
                   at the moment.
                   Thanks for thinking of me.

Based on the facts described above and my training and experience,
I believe that CARRINGTON modified the version of the Exhibit-11
Chain he submitted to the Court in the way shown above in order to
support his fraud and breach of contract claims.



                                   10
      Case 1:21-mj-08604-UA Document 1 Filed 09/02/21 Page 11 of 11



          WHEREFORE, the deponent respectfully requests that
warrants issue for the arrest of ROVIER CARRINGTON, the defendant,
and that he be arrested and imprisoned, or bailed, as the case may
be.



                      s/Yves Hunziker, by the Court, with permission
                               _______________________________
                               YVES HUNZIKER
                               Special Agent
                               Southern District of New York


Sworn to me through the transmission
of this Complaint by reliable electronic
means, pursuant to Federal Rules of
Criminal Procedure 41(d)(3) and 4.1, this
2nd day of September, 2021

                                          (by FaceTime)
__________________________________
HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   11
